Exhibit 10.53

 

DANKA BUSINESS SYSTEMS PLC

 

Change of Control Agreement for Michael Wedge



--------------------------------------------------------------------------------

DANKA BUSINESS SYSTEMS PLC

 

Change of Control Agreement for Michael Wedge

 

          Page


--------------------------------------------------------------------------------

1.

   Definitions    1

2.

   Term of Agreement    4

3.

   Reimbursement of Business Expenses    4

4.

   Entitlement to Severance Benefit    4

5.

   Confidentiality and Related Covenants    7

6.

   Amendment or Termination    9

7.

   Resolution of Disputes    9

8.

   Miscellaneous Provisions    9

 

 



--------------------------------------------------------------------------------

CHANGE OF CONTROL AGREEMENT

 

AGREEMENT, made and entered into as of the 30th day of September, 2004 by and
among Danka Business Systems PLC (“Danka Business Systems”), Danka Office
Imaging Company (“Danka”) (Danka Business Systems and Danka sometimes referred
to herein together with their respective successors and assigns as the
“Company”) and Michael Wedge, an individual (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is an employee of the Company serving in an executive
capacity;

 

WHEREAS, the Board of Directors of each corporation included in the Company (the
“Board”) believes it is necessary and desirable that the Company be able to rely
upon Executive to continue serving in his or her position in the event of a
pending or actual Change of Control (as defined) of the Company;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and Executive
(individually a “Party” and together the “Parties”) agree as follows:

 

1. Definitions.

 

(a) “Base Salary” shall mean Executive’s annual base salary in effect at the
time of the Change of Control or at the time of termination of employment,
whichever is greater.

 

(b) “Cause” shall mean and be limited to:

 

  (i) Executive’s commission of any crime that (i) constitutes a felony in the
jurisdiction involved or (ii) involves loss or damage to or destruction of
property of the Company or (iii) results in the incarceration of Executive
following his conviction for such crime;

 

or

 

  (ii) Executive’s willful and material violation of any lawful directions of
the Company’s Chief Executive or Board after the Company has provided written
notice to Executive and said violation continues after Executive shall have
reasonable opportunity to cure said violation.

 

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by Executive
not in good faith, and shall not include any act or failure to act resulting
from any incapacity of Executive.

 

(c) A “Change of Control” shall be deemed to have occurred when:

 

  (i) securities of Danka Business Systems representing more than 30 percent of
the combined voting power of the then outstanding voting securities of Danka
Business Systems are acquired pursuant to a general offer for the issued share
capital of the Company which is an offer regulated under the U.K. Take-Over Code
or any other tender offer or an exchange offer by any person or group of persons
acting in



--------------------------------------------------------------------------------

concert (within the meaning of Section 14(d) of the Securities Exchange Act of
1934) other than the Company, a direct or indirect subsidiary or parent of the
Company, an employee benefit plan or similar trust established by the Company;

 

  (ii) a merger or consolidation is consummated in which Danka Business Systems
is a constituent corporation and which results in less than 50 percent of the
outstanding voting securities of the surviving or resulting entity being owned
by the then existing stockholders of Danka Business Systems;

 

  (iii) a sale is consummated by the Company of substantially all of the
Company’s assets (or substantially all of the assets of Danka) to a person or
entity which is not a wholly-owned subsidiary of Danka Business Systems or any
of its affiliates; or

 

  (iv) during any period of two consecutive years, individuals who, at the
beginning of such period, constituted the Board of Directors of Danka Business
Systems (the “Board”) cease, for any reason, to constitute at least a majority
thereof, unless the election or nomination for election for each new director
was approved by the vote of at least two-thirds of the directors then still in
office who were directors at the beginning of such two-year period.

 

For purposes of this Agreement, no Change of Control shall be deemed to have
occurred with respect to Executive if the Change of Control results from actions
or events in which Executive is a participant in a capacity other than solely as
an officer, employee or director of the Company.

 

(d) “Code” means the Internal Revenue Code of 1986, as amended.

 

(e) “Disability” shall mean a physical or mental illness which, in the judgment
of the Company after consultation with the licensed physician attending
Executive, impairs Executive’s ability to substantially perform his duties as an
employee and as a result of which Executive shall have been unable to perform
his duties for the Company on a full-time basis for a period of 180 consecutive
days.

 

(f) “Effective Date” shall mean the date of this Agreement, as set forth above.

 

(g) “Excise Taxes” shall have the meaning set forth in Section 4 below.

 

-2-



--------------------------------------------------------------------------------

(h) “Good Reason” shall mean the occurrence of one or more of the following
events without Executive’s prior written consent (except as a result of a prior
termination):

 

  (i) any material change in Executive’s status, title, authorities or
responsibilities (including reporting responsibilities) which represents a
demotion from Executive’s status, title, position or responsibilities (including
reporting responsibilities) prior to the Change of Control; the assignment to
Executive of any duties or work responsibilities which are materially
inconsistent with Executive’s status, title, position or work responsibilities
prior to the Change of Control, or which are materially inconsistent with the
status, title, position or work responsibilities of a similarly situated senior
officer; or any removal of Executive from, or failure to appoint, elect,
reappoint or reelect Executive to, any of such positions, except in the event of
Executive’s death or Disability;

 

  (ii) any decrease in Executive’s annual Base Salary or target annual incentive
award opportunity;

 

  (iii) the reassignment of Executive to a location more than thirty (30) miles
from Executive’s then-current work location;

 

  (iv) the failure by the Company to continue in effect any incentive, bonus or
other compensation plan in which Executive participates, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to the failure to continue such plan, or the failure by the
Company to continue Executive’s participation therein, or any action by the
Company which would directly or indirectly materially reduce his participation
therein or reward opportunities thereunder; provided, however, that Executive
continues to meet substantially all eligibility requirements thereof;

 

  (v) the failure by the Company to continue in effect any employee benefit plan
(including any medical, hospitalization, life insurance, disability or other
group benefit plan in which Executive participates), or any material fringe
benefit or perquisite enjoyed by Executive unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to the failure to continue such plan, or the failure by the Company to
continue Executive’s participation therein, or any action by the Company which
would directly or indirectly materially reduce Executive’s participation therein
or reward opportunities thereunder, or the failure by the Company to provide
Executive with the benefits to which Executive is entitled as an employee of the
Company; provided, however, that Executive continues to meet substantially all
eligibility requirements thereof,

 

  (vi) any purported termination of Executive’s employment for Cause which is
not effected by the Company’s delivering written notice to Executive of the
termination for Cause which notice describes the specific acts or omissions
alleged to constitute Cause; or

 

-3-



--------------------------------------------------------------------------------

  (vii) the failure of the Company to obtain a satisfactory agreement from any
successor or assignee of the Company to fully assume and agree to perform this
Agreement.

 

(i) “Retirement” shall mean Executive’s termination of employment with the
Company at or after attaining age 65.

 

(j) “Severance Payments” shall have the meaning set forth in Section 4 below.

 

(k) “Term” shall have the meaning set forth in Section 2 below.

 

2. Term of Agreement.

 

The term of this Agreement shall commence on the Effective Date and, subject to
any amendment or termination of the Agreement by the Parties permitted by
Section 6 below, shall remain in effect until such time as Executive’s
employment may be terminated in circumstances which do not entitle the Executive
to Severance Payments under this Agreement (the “ Term”). If a Change of Control
shall have occurred during the Term, including during the one-year notice period
provided for in Section 6 following the delivery by the Company of notice of its
intent to terminate the Agreement, notwithstanding any other provision of this
Section 2, the Term shall not expire earlier than two years after the effective
date of such Change of Control.

 

3. Reimbursement of Business Expenses.

 

Executive is authorized to incur reasonable expenses in carrying out Executive’s
duties and responsibilities on the Company’s behalf, and the Company shall
promptly reimburse Executive for all business expenses incurred in connection
therewith, subject to documentation in accordance with the Company’s policy.

 

4. Entitlement to Severance Benefit.

 

(a) Severance Benefit. In the event Executive’s employment with the Company is
terminated without Cause, other than due to death, Disability or Retirement, or
in the event Executive terminates his/her employment for Good Reason, in either
case within two years following a Change of Control, or in the event that prior
to the consummation of a pending Change of Control Executive’s employment is
involuntarily terminated without Cause (other than due to death or Disability)
as a condition to the consummation of the proposed transaction, whether at the
request of the acquiring firm or otherwise, Executive shall be entitled to
receive:

 

  (i) Base Salary through the date of termination of Executive’s employment,
which shall be paid in a cash lump sum not later than 30 days following
Executive’s termination of employment;

 

  (ii)

an amount equal to twelve (12) full months of Executive’s Base Salary, at the
rate in effect on the date of termination of Executive’s employment (or in the
event a reduction in Base Salary is a basis for a termination by Executive for
Good Reason, then the Base Salary in

 

-4-



--------------------------------------------------------------------------------

effect immediately prior to such reduction), payable in a cash lump sum not
later than 30 days following Executive’s termination of employment;

 

  (iii) a pro rata annual bonus for the fiscal year which includes the date of
termination, calculated by multiplying the annual bonus Executive would have
earned for the fiscal year of termination, if the Company’s financial
performance targets for the fiscal year were deemed to be satisfied at a level
equal to the financial performance achieved through the date of termination, or,
if greater, any performance bonus Executive is guaranteed to receive for the
fiscal year under the terms of his employment agreement, by a percentage equal
to the ratio of the number of days worked by Executive during the fiscal year of
the termination to the total number of work days during such fiscal year,
payable in a cash lump sum not later than 30 days following Executive’s
termination of employment;

 

  (iv) an amount equal to one times the annual bonus Executive would earn for
the fiscal year of termination if the Company’s financial performance targets
were deemed to be satisfied at the level equal to the financial performance
achieved through the date of termination, or, if greater, any performance bonus
Executive is guaranteed to receive for the fiscal year under the terms of his
employment agreement, payable in a cash lump sum not later than 15 days
following Executive’s termination of employment;

 

  (v) immediate vesting of all outstanding stock options and the right to
exercise such stock options at any time during an extended exercise period of
not less than 36 months following Executive’s termination of employment, or the
remainder of the exercise period, if less, in each case, to the extent permitted
by the terms of the Company’s stock option schemes;

 

  (vi) settlement of all deferred compensation arrangements in accordance with
any then applicable deferred compensation plan or election form;

 

  (vii) continued medical, hospitalization, life and other insurance benefits
being provided to Executive and Executive’s family at the date of termination,
for a period of up to twelve (12) months after the date of termination; provided
that the Company shall have no obligation to continue to provide Executive with
these benefits for any periods after the date Executive obtains comparable
benefits (with no significant pre-existing condition exclusions) as a result of
Executive’s employment in a new position; and

 

  (viii) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

 

-5-



--------------------------------------------------------------------------------

(b) Reduction in Compensation to Avoid Excise Tax. In the event Executive would
become entitled to any amounts payable in connection with a Change of Control
(whether or not such amounts are payable pursuant to this Agreement) (the
“Severance Payments”), if any of such Severance Payments would otherwise be
subject to the excise tax on excess golden parachute payments imposed by Section
4999 of the Code (or any similar federal, state or local tax that may hereafter
be imposed) (the “Excise Tax”), as determined in accordance with this Section
4(b), but prior to giving effect to any adjustment under this Section 4(b), the
following provisions shall apply:

 

  (i) For purposes of determining whether any of the Severance Payments would be
subject to the Excise Tax and the amount of such Excise Tax:

 

  (A) Severance Payments, including any payments or benefits other than those
under this Section 4(b) received or to be received by Executive in connection
with Executive’s termination of employment (whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change of Control or any person affiliated with
the Company or such person) (which, together with the Severance Payments,
constitute the “Total Payments”), shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless in the opinion of a nationally-recognized
public accounting firm mutually acceptable to Executive and the Company such
other payments or benefits (in whole or in part) do not constitute parachute
payments, or such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered within the meaning of
Section 28OG(b)(4) of the Code in excess of the base amount within the meaning
of Section 28OG(b)(3) of the Code, or are otherwise not subject to the Excise
Tax;

 

  (B) the amount of the Total Payments which shall be deemed to be treated as
subject to the Excise Tax shall be equal to the lesser of (x) the total amount
of the Total Payments and (y) the amount of excess parachute payments within the
meaning of Section 28OG(b)(1) of the Code (after applying Section 4(b)(i)(A)
hereof); and

 

  (C) the value of any non-cash benefits or any deferred payments or benefit
shall be determined by a nationally recognized public accounting firm mutually
acceptable to Executive and the Company in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

-6-



--------------------------------------------------------------------------------

  (ii) If a reduction in the aggregate amount of Severance Payments Executive
otherwise would be entitled to receive by an amount not exceeding 20% of such
Severance Payments would result in Executive receiving a greater “Net After-Tax
Amount,” as such term is defined below, then such Severance Payments shall be
reduced by the amount, not exceeding 20% of such Severance Payments, as will
provide to Executive the greatest Net After-Tax Amount, such reduction to be
made from such payments under this Agreement or such other of the Severance
Payments not yet paid to Executive as Executive shall specify. For this purpose,
the term “Net After-Tax Amount” shall mean the net amount of the Severance
Payments after deducting any federal, state and local income tax and Excise Tax
which would be applicable to such Severance Payments. In the event that the
Excise Tax is subsequently determined to differ from the amount taken into
account hereunder at the time of termination of employment, adjustments shall be
made in accordance with this Section 4(b)(ii) in light of the revised
determination.

 

  (iii) All determinations under this Section 4(b) shall be made at the expense
of the Company by a nationally recognized public accounting firm mutually
agreeable to Executive and the Company, and such determination shall be binding
upon Executive and the Company.

 

(c) No Mitigation, No Offset. In the event of any termination of employment
under this Section 4, Executive shall be under no obligation to seek other
employment; amounts due Executive under this Agreement shall not be offset by
any remuneration attributable to any subsequent employment that he/she may
obtain.

 

(d) Nature of Payments, Any amounts due under this Section 4 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

 

(e) Exclusivity of Severance Payments. Upon termination of Executive’s
employment during the Term, he/she shall not be entitled to any severance
payments or severance benefits from the Company or any payments by the Company
on account of any claim by Executive of wrongful termination, including claims
under any federal, state or local human and civil rights or labor laws, other
than the payments and benefits provided in this Section 4.

 

(f) Release of Employment Claims. Executive agrees, as a condition to receipt of
the termination payments and benefits provided for in this Section 4, that
he/she will execute a release agreement, a form of which is attached hereto as
Exhibit A, releasing any and all claims arising out of Executive’s employment.

 

5. Confidentiality and Related Covenants.

 

(a) Confidentiality. Executive shall not, at any time hereafter, disclose to any
person, firm or corporation or otherwise use any confidential information
regarding the customers, suppliers, market arrangements or methods of operations
of the Company, any constituent partner of

 

-7-



--------------------------------------------------------------------------------

the Company or any of their respective parents, subsidiaries or affiliates or
any other information of the Company, any constituent partner of the Company or
any of their respective parents, subsidiaries or affiliates, except to the
extent necessary to conduct the business of the Company, or to comply with law
or the valid order of a governmental agency or court of competent jurisdiction.
Without limiting the generality of the foregoing, the Parties acknowledge and
agree that all information not otherwise generally known to the public relating
to each of (i) this Agreement, or (ii) the Company, any constituent partner of
the Company or any of their respective parents, subsidiaries or affiliates is
confidential and proprietary and is not to be disclosed, to any persons or
entities or otherwise used, except to the extent necessary to conduct the
business of the Company, or to comply with law or the valid order of a
governmental agency or court of competent jurisdiction.

 

(b) Rights to Innovations. Any invention, improvement, design, development or
discovery conceived, developed, invented or made by Executive, alone or with
others, during his employment hereunder and applicable to the business of the
Company, its parents, subsidiaries or affiliates shall become the sole and
exclusive property of the Company. Executive shall (i) disclose the same
completely and promptly to the Company, (ii) execute all documents requested by
the Company in order to vest in the Company the entire right, title and
interest, in and to the same, (iii) execute all documents required by the
Company for the filing, and prosecuting of such applications for patents,
copyrights and/or trademarks, which the Company, in its sole discretion, may
desire to prosecute, and (iv) provide to the Company all assistance it may
reasonably require including, without limitation, the giving of testimony in any
suit, action or proceeding, in order to obtain, maintain and protect the
Company’s rights therein and thereto.

 

(c) Non-Solicitation. Executive, except within the course of the performance of
his/her duties hereunder, shall not at any time while he/she is in the employ of
the Company, any constituent partner of the Company or any of their respective
parents, subsidiaries, or affiliates, and for 12 months following the
termination of such employment of Executive for any reason, (i) employ any
individual who is then employed by the Company, any constituent partner of the
Company or any of their respective parents, subsidiaries or affiliates, or (ii)
in any way cause, influence, or participate in the employment of any individual
which would be contrary to the Company’s best interests, as determined by the
Company in its sole discretion.

 

(d) Enforcement. Executive’s services are unique and any breach or threatened
breach by Executive of any provision of this Section 5 shall cause the Company
irreparable harm which cannot be remedied solely by damages. In the event of a
breach or threatened breach by Executive of any of the provisions of this
Section 5, the Company shall be entitled to injunctive relief restraining
Executive and any business, firm, partnership, individual, corporation or entity
participating in such breach or threatened breach. Nothing herein shall be
construed as prohibiting the Company from pursuing any other remedies available
at law or in equity for such breach or threatened breach, including the recovery
of damages and the immediate termination of the employment of Executive
hereunder. If any of the provisions of or covenants contained in this Section 5
are hereafter construed to be invalid or unenforceable in a particular
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in that jurisdiction, which shall be given full effect,
without regard to the invalidity or unenforceability thereof in a particular
jurisdiction because of the duration and/or scope of such provision or covenant
in that jurisdiction and, in its reduced form, said provision or covenant shall
be enforceable. In all other jurisdictions this Section 5 shall at all times
remain in full force and effect. The obligations under this Section 5 shall
survive any termination of this Agreement.

 

-8-



--------------------------------------------------------------------------------

6. Amendment or Termination.

 

Except as otherwise provided in this Section 6, this Agreement may be amended or
terminated only with the express mutual consent of the Company and Executive and
no amendment to the provisions of this Agreement by mutual consent shall be
effective unless such amendment is agreed to in writing and signed by Executive
and an authorized officer of the Company.

 

Notwithstanding the preceding paragraph, after the first anniversary of the
Effective Date of this Agreement, the Agreement may be amended or terminated by
the Board without the consent of Executive; provided that, no such amendment or
termination of the Agreement without Executive’s express consent shall be
effective unless the Company has provided Executive advance written notice of
the amendment or termination not less than one full year prior to the proposed
effective date of the amendment or termination; and further provided that no
such notice may be delivered at any time when a Change of Control is proposed or
pending (to the knowledge of the Board) or during the first year following the
Effective Date of the Agreement. If a Change of Control occurs during the period
between the time a notice of termination or amendment has been given to
Executive and the effective date described in such notice, the Term of the
Agreement shall automatically be extended until two years after the date on
which the Change of Control occurred, and any earlier termination date specified
in the notice shall automatically be revoked and not take effect.

 

7. Resolution of Disputes.

 

Any controversy or claim arising out of or relating to this Employment
Agreement, other than a claim for injunctive relief pursuant to Section 5(d),
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “Rules”) in effect at the
time demand for arbitration is made by any party. One arbitrator shall be named
by the Company, a second by the Executive and the third arbitrator shall be
named by the two arbitrators so chosen. In the even that the third arbitrator is
not agreed upon, he or she shall be named by the American Arbitration
Association. Arbitration shall occur in St. Petersburg, Florida. The award made
by all or a majority of the panel of arbitrators shall be final and binding, and
judgment may be entered in any court of law having competent jurisdiction. The
prevailing party shall be entitled to an award of reasonable attorney’s fees,
costs and expenses incurred in connection with the arbitration and any judicial
proceedings related thereto.

 

8. Miscellaneous Provisions.

 

(a) Effect of Agreement on Other Benefits. Except as specifically provided in
this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he/she currently participates.

 

(b) Not an Employment Agreement. This Agreement is not, and nothing herein shall
be deemed to create, a contract of employment between Executive and the Company.
The Company may terminate the employment of Executive at any time, subject to
the terms of any employment agreement between the Company and Executive that may
then be in effect.

 

-9-



--------------------------------------------------------------------------------

(c) Assignability: Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors, heirs (in
the case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred in
connection with the sale or transfer of all or substantially all of the assets
of the Company, provided that the assignee or transferee is the successor to all
or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law. The
Company further agrees that, in the event of a sale or transfer of assets as
described in the preceding sentence, it shall use its best efforts and take
whatever action or actions it legally can in order to cause such assignee or
transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder. No rights or obligations of Executive under this Agreement
may be assigned or transferred by Executive other than his/her rights to
compensation and benefits, which may be transferred only by will or operation of
law, except as provided in Section 8(i) below.

 

(d) Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization.

 

(e) Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the Parties with respect thereto.

 

(f) No Waiver. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by Executive or an authorized officer of the Company, as the case may be.

 

(g) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.

 

(h) Survivorship. The respective rights and obligations of the Parties hereunder
shall survive any termination of Executive’s employment to the extent necessary
to the intended preservation of such rights and obligations.

 

(i) Beneficiaries. Executive shall be entitled, to the extent permitted under
any applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death by giving the Company written notice thereof. In the event of Executive’s
death or a judicial determination of his/her incompetence, references in this
Agreement to Executive shall be deemed, where appropriate, to refer to his/her
beneficiary, estate or other legal representative.

 

-10-



--------------------------------------------------------------------------------

(j) Governing Law/Jurisdiction. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Florida
without reference to principles of conflict of laws. Subject to Sections 5(d)
and 7, the Company and Executive hereby consent to the jurisdiction of any or
all of the following courts for purposes of resolving any dispute under this
Agreement: (i) the United States District Court for Florida or (ii) any of the
courts of the State of Florida. The Company and Executive further agree that any
service of process or notice requirements in any such proceeding shall be
satisfied if the rules of such court relating thereto have been substantially
satisfied. The Company and Executive hereby waive, to the fullest extent
permitted by applicable law, any objection which it or he/she may now or
hereafter have to such jurisdiction and any defense of inconvenient forum.

 

(k) Notices. Any notice given to a Party shall be in writing and shall be deemed
to have been given when delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, duly addressed to the Party
concerned at the address indicated below or to such changed address as such
Party may subsequently give such notice of:

 

If to the Company:

  

Danka Business Systems PLC

    

Masters House

    

Attention: Secretary

    

107 Hammersmith Road

    

London W14 OQH

    

England

    

44-207-605-0150

    

Danka Office Imaging Company

    

Attention: General Counsel

    

11101 Roosevelt Blvd

    

St. Petersburg, FL 33716

    

(727) 622-2801

        If to Executive:

  

Michael Wedge

    

2790 Meadowview Court

    

Tarpon Springs, FL 34688

    

(727) 937-5077

 

(l) Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

-11-



--------------------------------------------------------------------------------

(m) Counterparts. This Agreement may be executed in two or more

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

DANKA BUSINESS SYSTEMS PLC

/s/ Keith J. Nelsen

--------------------------------------------------------------------------------

By:

 

Keith J. Nelsen

Title:

 

CAO/General Counsel

DANKA OFFICE IMAGING COMPANY

/s/ Keith J. Nelsen

--------------------------------------------------------------------------------

By:

 

Keith J. Nelsen

Title:

 

CAO/General Counsel

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

 

RELEASE OF CLAIMS

 

DEFINITIONS: I, Michael Wedge, (“Employee”), intend all words used in this
Release to have their plain meaning in ordinary English. Technical legal words
are not needed to describe what I mean. Specific terms I use in this Release
have the following meanings:

 

I, Me. and My include both me and anyone who has or obtains any legal rights or
claims through me.

 

Employer, as used herein, shall at all times mean Danka Business Systems PLC
(the “Company”), Danka Office Imaging Company (“Danka”), or any parent company,
subsidiaries, affiliated companies or entities and their employees, officers,
directors, successors and assigns, its attorneys, consultants and agents,
whether in their individual or official capacities.

 

My Claims means all of the rights I have to any relief of any kind from
Employer, whether or not I now know about those rights, arising out of or in any
way related to my employment with Employer, my termination of employment, or any
employee benefit plan, including, but not limited to, common law, or equitable
claims, claims for violation or breach of any employment agreement or
understanding; fraud or misrepresentation; and any statutory claims including
alleged violations of the, the federal Age Discrimination in Employment Act, the
Americans with Disabilities Act, or any other federal, state, or local civil
rights laws or ordinances, defamation; intentional or negligent infliction of
emotional distress; breach of the covenant of good faith and fair dealing;
promissory estoppel; negligence, wrongful termination of employment, any other
claims; provided, however, that My Claims do not include claims for payments or
benefits which are to continue for a specified period of time following my
termination of employment in accordance with Section 4 of the Change of Control
Agreement between the Company, Danka, and me dated as of                  ,
2003, or any employee benefit plan, or option or award thereunder, in effect at
the time of termination.

 

Agreement to Release My Claims. I am receiving a substantial amount of money,
among other things, from Employer as consideration for my Release of My Claims.
I agree to give up all My Claims against the Employer as defined above. I will
not bring any lawsuits, file any charges, complaints, or notices, or make any
other demands against the Employer or any of its employees or agents based on
any allegation included in My Claims. The money I am receiving is a full and
fair payment for the release of all My Claims.

 

Additional Agreements and Understandings. Even though the Employer is paying me
to release My Claims, the Employer expressly denies that it is responsible or
legally obligated for My Claims or that is has engaged in any wrongdoing.



--------------------------------------------------------------------------------

I understand that I may have twenty-one (21) calendar days from the day that I
receive this Release, not counting the day upon which I receive it, to consider
whether I wish to sign this Release. I further understand that the Employer
recommends that I consult with an attorney before executing this Release. I
agree that if I sign this Release before the end of the twenty-one (21) day
period, it is because I have decided that I have already had sufficient time to
decide whether to sign the Release.

 

I understand that I may rescind (that is, cancel) this Release within seven (7)
calendar days of signing it to reinstate federal civil rights claims (if any).
To be effective, my rescission must be in writing and delivered to the Employer,
Attention General Counsel, Danka, 11101 Roosevelt Blvd., St. Petersburg,
Florida, 33716, either by hand or by mail within the required period. If sent by
mail, the rescission must be:

 

Postmarked within the relevant period;

 

Properly addressed to the General Counsel; and

 

Sent by certified mail, return receipt requested.

 

I have read this Release carefully and understand all its terms. I have had the
opportunity to review this Release with my own attorney. In agreeing to sign
this Release, I have not relied on any statements or explanations made by the
Employer or its agents other than those set forth in the Release and Change of
Control Agreement.

 

I understand and agree that this Release and Change of Control Agreement to
which it is attached contain all the agreements between the Employer and me. We
have no other written or oral agreements.

 

Dated: 9/30/2004

/s/ Michael Wedge

--------------------------------------------------------------------------------

Witness:

 

 

--------------------------------------------------------------------------------

 

-2-